979 So. 2d 1145 (2008)
Saul CIMBLER, Appellant,
v.
West BRENT, etc., et al., Appellees.
No. 3D08-185.
District Court of Appeal of Florida, Third District.
April 16, 2008.
Saul Cimbler, in proper person.
Heller and Chames and Jonathan A. Heller, Miami, for appellees.
Before SHEPHERD and SUAREZ, JJ., and SCHWARTZ, Senior Judge.
*1146 SUAREZ, J.
Appellant, Saul Cimbler, once again seeks review of a non-final order granting a motion to discharge an amended and supplemental lis pendens. We affirm the trial court's order as we find that the appellant has not demonstrated any preliminary basis for an award in his brief or in the record. Fla. R.App. P. 9.315(a). This appeal is nothing more than yet another attempt to place a lis pendens on property where, in the same litigation, a lis pendens was placed by the appellant, discharged by the trial court, and affirmed upon appeal. For the same reasons given in the prior appeal, we affirm the trial court's order. See Cimbler v. Brent, 963 So. 2d 812 (Fla. 3d DCA 2007).
Affirmed.